Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Terminal Disclaimer
1.	The terminal disclaimer filed on 06/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,916,517 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter


2.	Claims 1-20 are allowed.
The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of  “performing an oxygen treatment to the barrier layer to form a diffusion layer; and depositing a metallic layer on the diffusion layer" (claim 1); “performing an oxygen treatment to the barrier layer to form a diffusion layer on the barrier layer, the diffusion layer being different from the barrier layer in composition; depositing a metallic layer on the diffusion layer; and patterning the metallic layer, the diffusion layer and the barrier layer to form a redistribution layer (RDL) metallic feature" (claim 11); or “forming a diffusion layer on the barrier layer by performing an oxygen treatment to the barrier layer; depositing a metallic layer on the diffusion layer; patterning the metallic layer, the diffusion layer and the barrier layer to form a redistribution layer (RDL) metallic feature; and forming a second passivation layer on the RDL metallic feature and the first passivation layer, wherein the RDL metallic feature extends from the top conductive feature within the first opening to a second opening of the second passivation layer as a bonding pad, wherein the second opening is horizontally distanced away from the first opening" (claim 19) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818